DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one of a hook or a groove being provided in the mounting base, and the other of a hook or a groove being provided on the conductive pins must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 9 is objected to because of the following informalities: 
In claim 8, line 4, “the conductive connection boards” should likely read --the two conductive connection boards--.
In claim 9, lines 6-7, “the conductive connection board” should likely read --the two conductive connection boards--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication No. 2017/0181311) in view of Ferreira (US Publication No. 2021/0026729) and Leigh (US Publication No. 2008/0239687).
Regarding claim 1, Fang teaches a server (Figure 4, micro server 400), comprising: a housing (housing 220) configured as a frame structure (see Figure 4); a plurality of boards (blade servers 120) arranged side by side in a first accommodation space (space in 120 accommodating 120s) in the housing (220) along a left-right direction (see Figure 4), each of which is arranged vertically to the left-right direction (see Figure 4) and each of which is slidably arranged (Figure 5, 120s being slidably connected to first connectors 502 on midplane board 140) in the first accommodation space (space in 220 accommodating 120s); 
a power module (system management module 166; Paragraphs [0027]-[0028], 166 generating power-supply controlling signals) arranged in a second accommodation space (space in 120 accommodating 166) in the housing (120); and 
an electric connection board (midplane board 140) arranged in the housing (220), wherein the boards (120s) and the power module (166) respectively connected with the electrical connection board (140; 120s connected to 140 through first connectors 502; 166 connected to 140 through system-manager-module connector 606), and the power module (166) supplies power to the board (120s) through the electrical connection board (140) (see Paragraphs [0027]-[0028]).
Fang does not explicitly teach wherein the boards are hash boards; and wherein the electrical connection board comprises two conductive connection boards which connect positive and negative electrodes respectively, each of which is provided with multiple conductive pins; the conductive pins on the two conductive connection boards correspond to each other to form a plurality pair of conductive pins; each pair of conductive pins corresponds to each hash board and is electrically connected to supply power to the hash board, and each pair of conductive pins is detachably matched with each hash board to connect or disconnect a power supply path of the hash board.
Ferreira teaches wherein a server (Figures 4 and 6, computing device 310) comprises a plurality of hash boards (multiple hash boards 350).
Leigh teaches an electrical connection board (Figure 4, backplane assembly 22) comprises two conductive connection boards (positive power plane 32 and a negative power plane 34) which connect positive and negative electrodes (positive and negative electrodes of power module connected to 32 and 34 through positive input pin 46 and negative input pin 48) respectively, each of which is provided with multiple conductive pins (power delivery pins 50); the conductive pins (50s) on the two conductive connection boards (32 and 34) correspond to each other to form a plurality pair of conductive pins (corresponding positive and negative 50s); each pair of conductive pins (corresponding positive and negative 50s) corresponds to each board (Figure 10, server 88) and is electrically connected to supply power to the boards (88s), and each pair of conductive pins (adjacent positive and negative 50s) is detachably matched with each board (88s) to connect or disconnect a power supply path of the board (88s) (Paragraph [0043], pairs of 50s mating with server power connectors 56 to supply power to servers 88).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the boards of Fang to be hash boards as taught in Ferreira; and to have modified the electric connection board and power connections of Fang to including the board assembly and connection pins of Leigh. Modifying the board to be hash boards with hash chips would have provided the user with specialized processing equipment necessary to be used with specific applications (see Paragraph [0007] in Ferreira). Modifying the electric connection board and power connections would have provided a robust post system capable of distributing a wide range of current power to the connected electronic devices (see Paragraphs [0003] and [0024] in Leigh).
Regarding claim 7, Fang in view of Ferreira and Leigh teaches the server according to claim 1, and further teach (in Leigh) wherein the electrical connection board (22) further comprising: a PCB substrate (Figures 6-7, signal backplane 26 comprising PBC 70), on which two contact areas (area adjacent power delivery pins 52 and area adjacent signal pins 74) are respectively connected with the positive and negative electrodes (52 connected to power backplane 24 to supply power to PCB 70) of the power supply (power source connected to power backplane 24); 
a first conductive strip (comprised of power input pins 46/48) being suitable for connecting with the power module (46/48 connecting to power source); and a second conductive strip (power delivery pins 52) electrically connected with the board (power delivery pins 52 supply power to modules located on signal backplane 26, where signal back plane comprises signal connectors 72 for connecting with servers 80), wherein the two conductive connection boards (32 and 34 comprising power backplane 24) are respectively connected with the second conductive strip (52s) of the two contact areas (area adjacent 52 and area adjacent signal pins 74) to connect the positive and negative electrodes of the power supply (52s connected to 32 and 34 to supply power to signal backplane 26, where 32 and 36 are electrically connected to positive and negative electronics of power supply through power input pins 46/48).
Regarding claim 8, Fang in view of Ferreira and Leigh teaches the server according to claim 7, and further teaches (in Leigh) wherein the electrical connection board (22) further comprising: an insulating layer (Figure 4, mid separator 40) arranged between the two conductive connection boards (32 and 34) to avoid short circuit between the conductive connection boards (32 and 34) connecting the positive and negative electrodes of the power supply (power supply connected to power planes 32 and 34) (Paragraph [0028], 40 being of an insulating sheet between 32 and 34).
Regarding claim 9, Fang in view of Ferreira and Leigh teaches the server according to claim 8, and further teaches (in Leigh) wherein the two conductive connection boards (32/34) are parallel in the length direction of the PCB substrate (Figure 3, 32/24 comprising power backplane 24 and PCB 70 comprising signal backplane 26, where 24 is parallel to 26) and are separated by a preset gap in the height direction of the PCB substrate (Figure 9, gap between top of 24 and top of 26); the plurality of conductive pins (50s) are arranged evenly at intervals in the length direction of each conductive connection board (Figure 4, 50s arranged lengthwise on power planes 32 and 34); the insulating layer (mid separator 40) is arranged at the positive electrode (positive electrode of power supply connected to positive power input pin 46 of 32) of the conductive connection board (32/34) (Figure 4, bottom of 40 being arranged between 32 and 34, adjacent to 46).
Regarding claim 10, Fang in view of Ferreira and Leigh teaches server according to claim 1, and further teaches (in Fang) wherein the server (400) further comprises a control module (network management board 164), a power supply module (power supply module 162) and a heat dissipation module (fan module 168); 
the housing (220) is further configured with a third accommodating space (Figures 4 and 6, space in 220 accommodating 164, where 164 is slidably connected to 140 through network-managing-board connector 604) and a fourth accommodating space (Figures 4 and 6, space in 220 accommodating power supply module 162, wherein 162 is slidably connected to 140 through power supply connectors 602); 
the control module (164) is slidably arranged in the third accommodation space (Figures 4 and 6, space in 220 accommodating 166) of the housing (220); the power supply module (second power supply module 162) is slidably arranged in the fourth accommodation space (Figures 4 and 6, space in 220 accommodating power supply module 162) of the housing (220); the fourth accommodation space (space accommodating 162) is spaced apart from the third accommodating space (space accommodating 164) in the left-right direction (see Figure 6); the control module (164) and the power supply module (162) are respectively connected (Figure 6, through connectors 604 and 602) with the electrical connection board (140), and the power supply module (162) supplies power to the control module (164) through the electric connection board (see Paragraphs [0026]-[0028]); the heat dissipation module (168) at least dissipates heat (see Paragraph [0038]) from the plurality of hash boards (120 in Fang as modified by Ferreira).
Although Fang as modified by Ferreira and Leigh does not teach the third accommodation space is located between the first accommodation space and the second accommodation space; and the fourth accommodation space is located between the first accommodation space and the second accommodation space, one of ordinary skill in the art would have recognized that the server of the claimed invention would perform the same operation as the server from Fang as modified by Ferreira and Leigh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the third accommodation space between the first accommodation space and the second accommodation space; and the fourth accommodation space between the first accommodation space and the second accommodation space, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication No. 2017/0181311) in view of Ferreira (US Publication No. 2021/0026729), Leigh (US Publication No. 2008/0239687), and Ning (US Publication No. 2014/0085809).
Regarding claim 2, Fang in view of Ferreira and Leigh teaches the server according to claim 1, and further teaches (in Leigh) wherein one end of the board (Figure 10, rear end of server 88) facing the electrical connection board (22) is provide with a first fitting part (server power connectors 56), and the conductive pin (50s) are detachably matched (see Paragraph [0031]) to the first fitting part (56s), but does not explicitly teach wherein one end of the hash board facing the electrical connection board is provide with a mounting base, a first fitting part is arranged in the mounting base.
However, Ning teaches (in Figures 3 and 6) wherein one end of a board (server 20) facing the electrical connection board (connecting base 130) is provide with a mounting base (power input port 220), a first fitting part (power sockets 222) is arranged in the mounting base (220).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the mounting base of Ning to the hash board of Fang in view of Ferreira and Leigh. Doing so would have provided a slightly adjustable power connection port, helping the port align with the corresponding power connecting pins (see Paragraph [0039] in Ning).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication No. 2017/0181311) in view of Ferreira (US Publication No. 2021/0026729), Leigh (US Publication No. 2008/0239687), Ning (US Publication No. 2014/0085809), and Lucke (US Publication No. 2015/0364861).
Regarding claim 3, Fang in view of Ferreira, Leigh, and Ning teaches server according to claim 2, but does not teach wherein one of a hook or a groove is provided in the mounting base, and the other of a hook or a groove is provided on the conductive pins; electrical connection between the hash board and the conductive pin is realized by the cooperation of the hook and the groove.
However, Lucke teaches (in Figures 4E-4F) wherein a hook (Figure 4E-4F, pin member 200) is provided in the mounting base (receptacle 142), and a groove (groove 180) is provided on the conductive pins (connector 140); electrical connection between the mounting base (142) and the conductive pin (140) is realized by the cooperation of the hook (200) and the groove (142) (Paragraph [0005], retention mechanism providing mechanical and electrical connection between receptacle and connector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the hook and groove of Lucke to the mounting base and pin of Fang in view of Ferreira, Leigh, and Ning. Doing so would have ensured the hash boards were inadvertently disconnected from the housing frame (see Paragraph [0067] in Lucke).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication No. 2017/0181311) in view of Ferreira (US Publication No. 2021/0026729), Leigh (US Publication No. 2008/0239687), Ning (US Publication No. 2014/0085809), and Zieman (US Publication No. 20140120760).
Regarding claim 4, Fang in view of Ferreira, Leigh, and Ning teaches the server according to claim 2, but does not teach wherein the mounting base is provided with a mounting hole and an inner wall of the mounting hole is provided with a reed protruding towards axis of the mounting hole; the conductive pin is shaped into a cylinder and is inserted into the mounting hole to be obstructively connected with the reed.
However, Zieman teaches wherein the mounting base (second connectors 120) is provided with a mounting hole (interior space of housing 122) and an inner wall (interior wall of 122) of the mounting hole (interior space of housing 122) is provided with a reed (elastic element 140) protruding towards axis of the mounting hole (longitudinal axis 50); the conductive pin (contact pin 60) shaped into a cylinder (see Figures 2-3C) and is inserted into the mounting hole (interior space of housing 122) to be obstructively connected with the reed (140) (see Figures 3A-3C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the elastic element of Zieman to the mounting hole of Fang as modified by Ferreira, Leigh, and Ning. Doing so would have allowed the mounting holes of the mounting base to received and retain the conductive pins even though misalignment between the conductive pins and the mounting base (see Paragraph [0011] in Zieman).
Regarding claim 5, Fang in view of Ferreira, Leigh, Ning, and Zieman teaches server according to claim 4, and further teaches (in Zieman) wherein both ends (ends of 140) of the reed (140) are fixed to the inner wall (interior wall of 122) of the mounting hole (interior space of 122) and the middle part (between ends of 140) of the reed (140) protrudes toward the axis (longitudinal axis 50) of the mounting hole (interior space of 122) (see Figures 3A-3C).
Alternatively, claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US Publication No. 2017/0181311) in view of Ferreira (US Publication No. 2021/0026729), Leigh (US Publication No. 2008/0239687), Ning (US Publication No. 2014/0085809), and Huang (US Publication No. 2021/0281000).
Regarding claim 4, Fang in view of Ferreira, Leigh, and Ning teaches the server according to claim 2, but does not teach wherein the mounting base is provided with a mounting hole and an inner wall of the mounting hole is provided with a reed protruding towards axis of the mounting hole; the conductive pin is shaped into a cylinder and is inserted into the mounting hole to be obstructively connected with the reed.
However, Huang teaches wherein the mounting base (socket 11) is provided with a mounting hole (chamber 12) and an inner wall of the mounting hole (inner wall of chamber 12) is provided with a reed (lamella cage 2) protruding towards axis (central axis of 12) of the mounting hole (12); the conductive pin (electrical plug connector 101) is shaped into a cylinder (see Figure 11) and is inserted into the mounting hole (12) to be obstructively connected with the reed (2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the reed of Huang the mounting base of Fang as modified by Ferreira, Leigh, and Ning. Doing so would have allowed a user to control the mating/unmating force between the mounting holes of the mounting base and the conductive pins (see Paragraph [0044] in Huang). 
Regarding claim 6, Fang as modified by Ferreira, Leigh, Ning, and Huang teaches the server according to claim 4, and further teaches (in Huang) wherein one end (ring portion 21) of the reed (2) is fixed to the inner wall (inner wall of 12) of the mounting hole (12) and the other end (contact lamellae 22) is cocked (see Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841